DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over URA et al (U.S. 2017/0372229) and further in view of Bess et al (U.S. 2020/0066392).
As per claims 1,8,20 URA disclosed a machine learning model training method, comprising: receiving, by a terminal, a first parameter and a second parameter of an algorithm model on a server that are sent by the server, wherein the first parameter is used as an initial parameter of a machine learning model of the terminal, and wherein the second parameter is used to indicate a manner in which the terminal trains the machine learning model; training (Paragraph. 0007-0008), by the terminal, the machine learning model on the terminal based on the first parameter, the second parameter, and training set data, wherein the training set data comprises a plurality of training samples, wherein each training sample comprises a first eigenvector and a corresponding first label, and wherein the first eigenvector is constructed based on user information in historical data of the terminal (Paragraph. 0046 & Paragraph. 0168); obtaining, by the terminal, a test result based on test data and the machine learning model; calculating, by the terminal, a loss gradient based on the test result; and uploading, by the terminal, the loss gradient to the server (Paragraph. 0005).

However URA did not disclose in detail wherein the loss gradient is used by the server to update the first parameter and the second parameter.  

In the same field of endeavor Bess disclosed, “In one embodiment, a healthcare clearinghouse system (HCS) can be provided. The HCS can be configured to maintain healthcare information databases including patient electronic medical records (EMRs) for a plurality of healthcare entities. Further, the HCS can be configured to receive medical test orders from medical practices, update patient electronic medical records based upon the test orders and communicate information regarding the medical test orders to medical testing services, such as laboratories (Paragraph. 0032). 

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated in one embodiment, a healthcare clearinghouse system (HCS) can be provided. The HCS can be configured to maintain healthcare information databases including patient electronic medical records (EMRs) for a plurality of healthcare entities. Further, the HCS can be configured to receive medical test orders from medical practices, update patient electronic medical records based upon the test orders and communicate information regarding the medical test orders to medical testing services, such as laboratories as taught by Bess in the method and system of URA to use the computer to execute machine learning cycles to discovers the optimal parameters values suitable for the training model.

2. 	 As per claim 2 URA-Bess disclosed wherein the calculating, by the terminal, a loss gradient based on the test result comprises: calculating, by the terminal, a prediction loss based on the test result and a label that is corresponding to the test data; and calculating, by the terminal, the loss gradient based on the prediction loss (Bess, Paragraph.0105).  

3. 	As per claims 3,9,10 URA-Bess disclosed wherein the test data comprises a plurality of pieces of test sample data, wherein each piece of test sample data comprises a second eigenvector and a corresponding second label, and wherein each piece of test sample data is corresponding to one test result, whereinPage: 4of10 the calculating, by the terminal (URA, Paragraph. 0007), a prediction loss based on the test result and a label that is corresponding to the test data comprises: calculating, by the terminal, a prediction loss of each of the plurality of pieces of test sample data based on the test result and the second label that are corresponding to each of the plurality of pieces of test sample data; the calculating, by the terminal, the loss gradient based on the prediction loss comprises: calculating, by the terminal, a loss gradient of each of the plurality of pieces of test sample data based on the prediction loss of each of the plurality of pieces of test sample data; and performing, by the terminal, average processing on a plurality of loss gradients corresponding to the plurality of pieces of test sample data[[,]] to obtain a target loss gradient; and the uploading, by the terminal, the loss gradient to the server comprises: uploading, by the terminal, the target loss gradient to the server (Bess, Paragraph. 0032).  

4. 	As per claims 4,11,14 URA-Bess disclosed wherein the test data comprises a plurality of pieces of test sample data, wherein each piece of test sample data comprises a second eigenvector and a corresponding second label, and wherein each piece of test sample data is corresponding to one test result, wherein: the calculating, by the terminal, a prediction loss based on the test result and a label that is corresponding to the test data comprises: calculating, by the terminal, a prediction loss of each of the plurality of pieces of test sample data based on the test result and the second label that are corresponding to each of the plurality of pieces of test sample data (URA, Paragraph. 0013); and averaging, by the terminal, a plurality of prediction losses corresponding to the plurality of pieces of test sample data[[,]] to obtain an average prediction loss; the calculating, by the terminal, the loss gradient based on the prediction loss comprises: calculating, by the terminal, a target loss gradient based on the average prediction loss; and the uploading, by the terminal, the loss gradient to the server comprises: uploading, by the terminal, the target loss gradient to the server (URA, Paragraph. 0046).  

5. 	As per claims 5,12,15 URA-Bess disclosed after the calculating, by the terminal, a prediction loss of each of the plurality of pieces of test sample data based on the test result and the second label that are corresponding to each of the plurality of pieces of test sample data, further comprising: determining, by the terminal, that the prediction loss of each of the plurality of pieces of test sample data satisfies a preset condition, wherein the preset condition is used to indicate that a fluctuation value relative to a last calculated average prediction loss is less than a preset threshold, and wherein the average prediction loss is obtained by the terminal by averaging [[the]] a plurality of prediction losses corresponding to the plurality of pieces of test sample data (URA, Paragraph. 0046).  

6. 	As per claim 6 URA-Bess disclosed comprising: in response to determining that a prediction loss of test sample data i does not satisfy the preset condition, skipping calculating, by the terminal, a loss gradient corresponding to the prediction loss of the test sample data i[[,]]i or skipping calculating the average prediction loss based on the prediction loss of the test sample data i, wherein the test sample data i is any one of the plurality of pieces of test sample data (URA, Paragraph. 0069).  

7. 	As per claims 7,13 URA-Bess disclosed before the receiving, by a terminal, a first parameter and a second parameter of an algorithm model on a server that are sent by the server, comprising: sending, by the terminal, a structure identifier of the machine learning model to the server, wherein the structure identifier is used by the server to determine, based on the structure identifier, the algorithm model corresponding to the machine learning model (URA, Paragraph. 0046).

8. 	As per claim 16 URA-Bess disclosed wherein the attribute characteristic comprises a geographical area (Bess, Paragraph. 0130).  

9. 	As per claim 17 URA-Bess disclosed further comprising: receiving, by the server, a prediction result score uploaded by the at least one terminal, wherein the prediction result score is given by a terminal user for a prediction result of the machine learning model; and determining, by the server, a weighting coefficient based on the prediction result score; [[and]] wherein the updating, by the server, the first parameter and the second parameter based on the loss gradient uploaded by the at least one terminal comprises: performing, by the server and based on the weighting coefficient, weighted averaging processing on the loss gradient uploaded by the at least one terminal[[,]] to obtain a weighted loss gradient; and updating, by the server, the first parameter and the second parameter based on the weighted loss gradient (URA, Paragraph. 0044).  

10. 	As per claim 18 URA-Bess disclosed before the sending, by a server, a first parameter and a second parameter to a plurality of terminals, further comprising: receiving, by the server, structure identifier, uploaded by the plurality of terminals, of the respective machine learning models, wherein the structure identifier is used by the server to determine the algorithm model corresponding to the structure of the machine learning model (URA, Paragraph.0206).  

11. 	As per claims 19 URA-Bess disclosed comprising: receiving, by the server, a parameter update request sent by a first terminal, wherein the parameter update request is used to request the server to send a last updated first parameter and second parameter, and wherein the first terminal is any one of the plurality of terminals; and sending, by the server, the last updated first parameter and second parameter to the first terminal (URA, Paragraph 0133).


Conclusion

12.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.
13.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Kamal Divecha can be reached 571-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443